United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 20, 2015           Decided December 15, 2015

                         No. 15-7057

                    BRIAN WRENN, ET AL.,
                        APPELLEES

                              v.

       DISTRICT OF COLUMBIA AND CATHY L. LANIER,
                      APPELLANTS


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:15-cv-00162)


     Loren L. AliKhan, Deputy Solicitor General, Office of the
Attorney General for the District of Columbia, argued the cause
for appellants. With her on the briefs were Karl A. Racine,
Attorney General, Todd S. Kim, Solicitor General, and Holly M.
Johnson, Assistant Attorney General.

    Brian E. Frosh, Attorney General, Office of the Attorney
General for the State of Maryland, Joshua N. Auerbach,
Assistant Attorney General, Lisa Madigan, Attorney General,
Office of the Attorney General for the State of Illinois, Maura
Healy, Attorney General, Office of the Attorney General for the
Commonwealth of Massachusetts, Eric T. Schneiderman,
Attorney General, Office of the Attorney General for the State
of New York, Kamala D. Harris, Attorney General, Office of
                               2

the Attorney General for the State of California, George Jepsen,
Attorney General, Office of the Attorney General for the State
of Connecticut, and Douglas S. Chin, Attorney General, Office
of the Attorney General for the State of Hawaii, were on the
brief for amici curiae States of Maryland, et al. in support of
appellants.

    Adam K. Levin and Jonathan Lowy were on the brief for
amici curiae Brady Center to Prevent Gun Violence, et al. in
support of appellants.

    Paul R.Q. Wolfson, Francesco Valentini, and Walter A.
Smith Jr. were on the brief for amici curiae DC Appleseed
Center for Law & Justice, et al. in support of appellants.

    Deepak Gupta was on the brief for amicus curiae
Everytown for Gun Safety in support of appellants.

    Alan Gura argued the cause and filed the briefs for
appellees.

    Charles J. Cooper, David H. Thompson, and Peter A.
Patterson were on the brief for amicus curiae National Rifle
Association of America, Inc. in support of appellees.

    Stephen P. Halbrook, Dan M. Peterson, and C.D. Michel
were on the brief for amici curiae Historians, Legal Scholars,
and CRPA Foundation in support of appellees.

   Before: PILLARD, Circuit Judge, and SILBERMAN and
SENTELLE, Senior Circuit Judges.

   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.
                                 3

     SENTELLE, Senior Circuit Judge: Appellants District of
Columbia and the District’s Police Chief appeal from the grant
of a preliminary injunction restraining enforcement of a “good
reason” standard in the D.C. Code provision governing the
issuance of licenses for the carrying of concealed weapons.
D.C. Law 20-279, § 3(b).

     Although the parties fully briefed the case on the merits, we
will not reach the substantive issues raised in their original
submissions, as we must dispose of the matter on jurisdictional
grounds. The controlling fact in this case is the identity of the
judge who decided it in the district court – The Honorable
Senior United States District Judge Frederick J. Scullin, Jr., of
the Northern District of New York. The difficulty in this case
is evident from the office of the deciding judge. Judge Scullin
is a Judge of the Northern District of New York, not of the
United States District Court for the District of Columbia. Under
the Constitution and the statutes, the President, with the advice
and consent of the Senate, appoints a judge to the district court
of a particular district, where he exercises the jurisdiction of the
court.

     It is possible for a district judge, including a senior judge,
to lawfully adjudicate matters in another district. However, in
order for a judge to exercise this judicial authority in a district
located outside the circuit of his home district, the judge must be
“designated and assigned by the Chief Justice.” 28 U.S.C.
§ 294(c)-(d). See also 28 U.S.C. § 294(e) (“No retired [i.e.,
senior] . . . judge shall perform judicial duties except when
designated and assigned.”).

    Before the visiting judge may be designated and assigned
by the Chief Justice, the chief judge of the receiving district
must “present[] . . . a certificate of necessity.” 28 U.S.C.
§ 294(d). Then, and only then, may the Chief Justice of the
                                4

United States “designate[] and assign[]” the judge duties in the
receiving district. Id. Although Judge Scullin had served under
a properly issued designation, the difficulty in the present case
is that designation was limited to specific and enumerated cases.
The present litigation is not one of those cases.

     The error in this case is quite understandable. The calendar
committee of the district court assigned the matter to Judge
Scullin because it deemed the case to be related to another case
over which Judge Scullin presided. The difficulty is, while the
earlier case was within the Chief Justice’s designation, the
present one is not.

     Although we are satisfied the statutes clearly determine on
their face that Judge Scullin had no authority to decide this
matter, there is also clear precedent compelling that result. In
Frad v. Kelly, 302 U.S. 312 (1937), a district judge sat as a
visiting judge under a designation for a specified period of time.
After the expiration of that time, he issued an order in a case
which he had previously heard in the visited district. Id. at 313.
The Supreme Court concluded that the order was “null” because
the judge by that time had no authority in the district in which he
issued the order. Id. at 316.

     The Court explained that while a visiting judge could
“perform the functions which are incidental and supplementary
to the duties performed by him while present and acting in the
designated district,” neither the statute nor the designation
empowered him to act beyond the temporal limitations under
which he was designated. Id. at 316-17. In explaining its
holding, the Court noted that the statutory limitations on the
authority of visiting judges are jurisdictional. See id. at 319.

    We conclude that Frad controls this case. Like the
designated judge in Frad, Judge Scullin had a limited
                                  5

designation that did not extend beyond the specifications of that
designation. In Frad, the breached limitation was temporal; in
this case, it is case designation. In either case, a judge acting
beyond his designation acts without jurisdiction. Appellees
argue that the de facto officer doctrine supports Judge Scullin’s
jurisdiction, but that doctrine does not apply. The de facto
officer doctrine applies in the context of technical defects and
confers validity upon acts performed by a person acting under
color of official title, even if it is later determined that the title
is deficient. Nguyen v. United States, 539 U.S. 69, 77-78
(2003). The designation for specific cases is not a technical
matter. It is in fact jurisdictional.

     We realize that we are undoing the work of litigation to
date, but we have no choice. As the Supreme Court noted in
Frad, an order entered by a judge without jurisdiction is “null.”
Of course in Frad, the Supreme Court caused the undoing of
litigation which had gone far beyond the stage we address today.
Similarly, in United States v. American-Foreign Steamship, 363
U.S. 685 (1960), the Supreme Court vacated an en banc decision
of a court of appeals when a senior judge sat with the en banc
court, in violation of the statute. There, as here, no party
challenged the judge’s authority until after the decision issued.
Nonetheless, because the mere participation of one of a group of
judges was beyond the statutory limits of that judge’s authority,
the judgment was undone. Id. at 691.

                         CONCLUSION

    We have no choice but to vacate the order entered, as it was
beyond the jurisdiction of the issuing judge.

                                                        So ordered.